            Case 2:16-cr-00211-TOR        ECF No. 81        filed 05/27/20      PageID.403 Page 1 of 2
 PROB 12C                                                                                 Report Date: May 20, 2020
(6/16)

                                       United States District Court                                     FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                              May 27, 2020
                                        Eastern District of Washington
                                                                                                   SEAN F. MCAVOY, CLERK


                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Adrian Laroy Seymore                      Case Number: 0980 2:16CR00211-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: November 7, 2017
 Original Offense:        Cyberstalking, U.S.C. §§ 2261A (2)(A) & 2261(b)(5)
 Original Sentence:       Prison - 46 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James A. Goeke                     Date Supervision Commenced: February 10, 2020
 Defense Attorney:        Matthew A. Campbell                Date Supervision Expires: February 9, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 04/30/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             4          Special Condition # 5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Seymore failed to submit to random urinalysis testing as
                        directed on May 4 and 19, 2020.

                        On February 10, 2020, the conditions of supervision were reviewed with Mr. Seymore,
                        relative to case number 2:16CR00211-TOR-1. He signed his judgment acknowledging an
                        understanding of his conditions of supervision.

                        On May 4 and 19, 2020, the color for random urinalysis testing at Pioneer Human Services
                        was gold 3, Mr. Seymore’s assigned color for urinalysis testing. On both May 4 and 19,
                        2020, Mr. Seymore failed to appear for urine testing, as directed.
        Case 2:16-cr-00211-TOR           ECF No. 81        filed 05/27/20      PageID.404 Page 2 of 2
Prob12C
Re: Seymore, Adrian Laroy
May 20, 2020
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      05/20/2020
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Thomas O. Rice
                                                                             Chief United States District Judge
                                                                               May 27, 2020
                                                                              Date
